                      IN THE UNITED STATES DISTRICT COURT                          AUG    5 2019
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                               NORFOLK DIVISION



TRANS-RADIAL SOLUTIONS,LLC,

        Plaintiff,

        V.                                                  CIVIL NO.2:18-cv-656


BURLINGTON MEDICAL,LLC,
MR.JOHN WILLIAMS,
FOX THREE PARTNERS,LLC,and
PHILLIPS SAFETY PRODUCTS,INC.,

        Defendants.



                                   OPINION AND ORDER


        This matter comes before the Court on the defendants' partial motion to dismiss the

plaintiffs complaint for failure to state a claim pursuant to Rule 12(b)(6) of the Federal Rules of

Civil Procedure("Motion to Dismiss"). ECFNo. 19. For the reasons stated herein,the defendants'

partial Motion to Dismiss is GRANTED,IN PART, and DENIED,IN PART,consistent with

the directives of this Opinion and Order.

   I.        PROCEDURAL BACKGROUND

        On December 12, 2018, Trans-Radial Solutions, LLC ("TRS" or "Plaintiff) filed the

instant action against four defendants: Burlington Medical, LLC ("Burlington"), John Williams

("Williams"), Fox-3 Partners LLC ("Fox Three"), and Phillips Safety Products, Inc. ("Phillips")

(collectively, "Defendants"). S^ Complaint("Compl."), ECF No. 1. The complaint asserts the

following thirteen counts:

        •    Count I: Patent Infringement(against Burlington and Phillips)

        •    Count II: Copyright Infringement Reproduction (against Burlington and Phillips)


                                                1
             Count III: Copyright Infringement Marketing and Sale (against Burlington and
             Phillips)

             Coimt rV: Unfair Competition, False Advertising and False Designation of Origin
             Pursuant to 15 U.S.C. § 1125(a)(against all Defendants)

             Count V: Unfair Competition and Violation ofthe Virginia Consumer Protection Act,
             Va. Code Ann. § 59.1-200(A)(against all Defendants)

             Count VI: Common Law Passing Off(against all Defendants)

             Count Vll: Tortious Interference with Prospective Contractual Relations (against all
             Defendants)

             Count Vlll: Conversion (against Williams and Burlington)

             Count IX: Breach of Fiduciary Duty and Duty of Loyalty (against Williams)

             Count X: Breach of Contract(against Williams and Burlington)

             Count XI: Civil Conspiracy (against all Defendants)

             Count Xll: Misappropriation of Trade Secrets, 18 U.S.C. § 1836 (against Williams,
             Burlington, and Fox Three)

             Count Xlll: Negligence (against Williams and Burlington).

         On February 12, 2019, Defendants filed the instant Motion to Dismiss seeking dismissal

of Defendant Williams from all relevant counts and dismissal of Counts IV-Xlll in their entirety

for failure to state a claim. ECF No. 19; see Memorandum in Support("Mem."),ECF No. 20. On

March 1, 2019, TRS filed its brief in opposition ("0pp."). ECF No. 27. On March 8, 2019,

Defendants filed their reply. ECF No. 32. On Jime 27, 2019, the Court conducted a hearing on

Defendants' partial Motion to Dismiss. Such motion is now before the Court.

   II.      LEGAL STANDARD

         A Rule 12(b)(6) motion to dismiss for failure to state a claim should be granted ifit appears

that the plaintiffis not"entitled to relief under any legal theory which might plausibly be suggested

by the facts alleged." Harrison v. United States Postal Serv.. 840 F.2d 1149, 1152(4th Cir. 1988)
(citation omitted). To survive a motion to dismiss, the facts alleged in the complaint "must be

enough to raise a right to relief above a speculative level" and must be sufficient "to state a claim

to relief that is plausible on its face." Twomblv.550 U.S. at 547.

       In resolving a Rule 12(b)(6) motion, the court must assume the truth of all facts alleged in

the complaint and construe the factual allegations in favor of the non-moving party. Robinson v.

Am. Honda Motor Co.. 551 F.3d 218,222(4th Cir. 2009). However,the court is not bound by the

complaint's legal conclusions. Id hi addition,the court may consider the complaint's attachments

as well as documents "attached to the motion to dismiss, so long as they are integral to the

complaint and authentic." Sec'v of State for Defence v. Trimble Navigation Ltd.. 484 F.3d 700,

705 (4th Cir. 2007). The court may also take judicial notice of items in the public record. Hall v.

Virginia. 385 F.3d 421, 424 n.3 (4th Cir. 2004), including patent, copyright, and trademark

registrations, Zinner v. Olenvch. 108 F. Supp. 3d 369, 377 n.2(E.D. Va. 2015).

   III.    FACTUAL BACKGROUND

       As set forth above, when deciding Defendants' motion to dismiss, the Court must assume

the truth ofthe factual allegations in the complaint as well as any exhibits attached to the complaint

or to the motion to dismiss that are authentic and integral to the complaint. A summary ofthe facts

alleged in or properly incorporated into Plaintiffs complaint follows.

                                            The Parties


       Plaintiff TRS is a South Carolina limited liability company with its principal place of

business in Roebuck, South Carolina. Compl. ^ 7. TRS researches, develops, manufactures,

markets, and sells radiation shielding products. Id         17. Since 2014, dozens of healthcare

providers have used TRS's Rad-Guard^*^ brand Radiation Shields and other TRS products to

decrease radiation exposure to medical personnel. Id
       Defendant Burlington is a Virginia limited liability company with its principal place of

business in Newport News, Virginia. Id ^ 8. Burlington makes, sells, or offers to sell radiation

shields for use by medical professionals. Id T| 25. Defendant Williams is the CEO and owner of

Burlington and resides in Virginia. Id H 9. Defendant Fox Three is a Virginia investment company

that acquired Burlington in or about May 2015. Id HH 10,35. Prior to such acquisition, Burlington

operated as Burlington Medical Supplies, Inc., which, according to TRS, was "the same enterprise

operating out of the same location using essentially the same name, the same CEO,and the same

website [www.burmed.com] to market and distribute the same products and services." Id ^ 38.

Defendant Phillips is a New Jersey corporation that manufactures radiation protection products for

itself and the other defendants. Id. ^ 11.

                              TRS*s Relevant Intellectual Property

       On October 24, 2017, the United States Patent and Trademark Office ("USPTO") issued

Patent No. 9,795,346, entitled "Radiation Shield Assembly," relating to a radiation shield affixed

to a medical device hangar (hereinafter, "the '364 Patent"). Id ^ 20; id at Ex, A. TRS is the

owner and assignee of all rights, title and interest in the '346 Patent. Id H 21.

       On September 11, 2016, the United States Copyright Office issued Registration No. VAu

1-260-031 registering original works of authorship entitled "TRS Web Images"(hereinafter,"the

'031 Registration"). Id ^ 23. The TRS Web Images are assigned to and beneficially owned by

TRS and are used to depict TRS's Rad-Guard™ Radiation Barrier. Id            23-24.

                                The 2014 Distribution Agreement


       On October 15,2014,TRS and Burlington's precursor entity, Burlington Medical Supplies

Inc., entered into a "Non-Exclusive Distributorship Agreement" by which Burlington Medical

Supplies Inc. agreed to distribute certain TRS products, including Rad-Guard"^^ shields and
Cardio-TRAP systems, at agreed-upon prices (hereinafter "Distribution Agreement"). See

Redacted Distribution Agreement, Exhibit 1 to Def. Mem.,BCF No. 20-1. The contract term was

one year, commencing on October 15,2014, and would "automatically continue unless terminated

by either party with at least 30 Days prior written notice." Id. 1| 14.

       In connection with such agreement,on or about December 29,2014,TRS provided twenty-

four (24) miniature Cardio-TRAP systems called "Mini-TRAPs" to Burlington to be used for

Burlington sales demonstrations. Id ^ 30. In addition, in or around January 2015, TRS provided

four(4) Rad-Guard™ Radiation Shields to Burlington for demonstration purposes. Id ^ 31. In

early 2015, TRS also provided training for Burlington salespeople and supplied copyrighted

photographs of TRS products to Burlington for use in its sales brochures. Id    32-33.

                                       The 2015 Acquisition


       In or around May 2015, Fox Three acquired Burlington Medical Supplies, Inc., changed

its name to Burlington Medical, LLC, and maintained Williams' leadership role as CEO of the

newly-acquired company. Id ^ 38. Shortly after the acquisition, TRS's Chief Financial Officer,

Robert Shealy, met with Williams to confirm that the business relationship between TRS and

Biulington would continue. Id ^ 40. During such meeting, Williams expressly confirmed to Mr.

Shealy that it would. Id From that time through the first quarter of 2018, Burlington continued

to distribute TRS products. Id ^ 41. Indeed, during and after the acquisition, "Burlington was

still serving as a sales representative and distributor for TRS's products" and "Williams worked

with TRS and its employees to sell TRS products to customers." Id ^ 39. As a result, between

2015 and 2018, "Williams had access to TRS customer contracts, testing results, and technical

information relating to the TRS products with the express understanding that all such information

belonged to TRS." Id
             Defendants' Alleged Infringement and Other Alleged Misconduct

        The complaint alleges that Fox Three and Williams formed Burlington, in part, to

manufacture, market, and sell products to compete with TRS's products, including Burlington's

IV Mounted Barrier. Id. ^ 43. Specifically, TRS alleges that "Defendants copied TRS's patented

technology and copyrighted materials and have incorporated TRS's intellectual property into their

TV Mounted Barriers'" in order to "compete with TRS's Rad-Guard"^®^ brand Radiation Shields"

and "capture the radiation shield market." Id H 42-43.

        The complaint further alleges that,in 2016,TRS discovered that Burlington was producing,

marketing and selling a copy of TRS's Rad-Guard™ Radiation Shield, which Burlington

advertised as its own product called the "IV Mounted Barrier." Id ^ 44. Burlington's website

depicted the IV Mounted Barrier using photographs that were "willfully copied from TRS's

registered photographs" and then intentionally doctored by photo-editing. Id 45. Specifically,

TRS alleges that Burlington doctored such photographs to remove the TRS Rad-Guard''"^ mark

and replace it with the Burlington mark. Id ^ 46. TRS claims that, through this alleged

infringement, "Burlington has deceived TRS's customers and potential customers, defeated the

designation of origin purpose of TRS's marks and trade dress, thwarted the further development

of goodwill in TRS marks, and usurped a stream of advertising rightfully belonging to TRS." Id

1146.

        On September 20, 2016, TRS, by counsel, sent a letter to Williams objecting to

Burlington's infringing activity related to the IV Mounted Barrier. Id ^ 47. In response, Williams

agreed to cease marketing the IV Mounted Barrier, and Burlington continued to distribute other

TRS products. Id Nonetheless,TRS claims that Williams and Burlington continued to use TRS's

trade secrets and continued to market and sell the IV Mounted Barrier for at least two more years
and made sales of such product to actual and potential TRS customers, including McLaren Bay

Region Hospital in 2017. Id ^ 49.

       On April 13, 2017, Mr. Shealy of TRS sent a letter to Williams stating the following:

       Mr. Williams,

       The contract between our companies provides in Section 14 (Page 4) that either
       party may terminate the contract with at least 30 days notice. We hereby give notice
       to that effect. Please arrange to return all demonstration units of the Rad-Guard
       and Cardio-TRAP which we loaned to Burlington early in our business relationship.

       We appreciated your company's professional attitude toward ordering and payment
       of invoices. Although we must seek other distributors to increase our market
       presence, your company has been a pleasure to work with.

See April 13, 2017 Letter, Exhibit 2 to Def. Mem.,ECF No. 20-2.

       In or about August 2018, TRS allegedly sent a letter to Fox Three requesting a meeting to

address the alleged infringing activity of Williams and Burlington. Id ^ 50. TRS claims that Fox

Three then ceased communications with TRS "except for the completion of a few outstanding

purchase orders." Id. ^51.

       The complaint further alleges that Burlington, Williams and Fox Three hired and directed

Phillips, a manufacturer of occupational safety products, to build or cause to be built Burlington's

IV Mounted Barriers. Id ^ 59. In addition,Phillips allegedly"makes its own unauthorized copies

that infnnge both the '346 Patent and the '031 Registration, which Phillips markets and sells as

'IV Mounted Barrier'." Id ^60. TRS claims that Phillips' depictions ofthis product on its website

and in its sales brochures are "willfully copied from TRS's registered photographs." Id       62-63.

       The complaint further alleges that TRS has asked Burlington to return the twenty-four(24)

Mini-TRAPs and four (4) Rad-Guard'^^ Radiation Shields that TRS provided to Burlington for

demonstration purposes in late 2014 and early 2015, respectively, but "Burlington continues to

unlawfully possess them." Id      30,31. TRS claims that the Mini-TRAPs are collectively valued
at approximately $6,000.00 and the Rad-Guard™ Radiation Shields are collectively valued at

approximately $4,000.00. Id.       30. 31.

 IV.      MOTION TO DISMISS ALL COUNTS AGAINST DEFENDANT WILLIAMS

       The first part of Defendants' Motion to Dismiss seeks dismissal of Counts IV-XIII as to

Defendant Williams on the grounds that he is not properly named as a defendant in those counts.

The crux of Defendant's argument is that TRS improperly seeks to hold Williams, the CEO of

Burlington, personally liable for the actions of Burlington without stating facts sufficient to pierce

the corporate veil. For example, the complaint alleges that "the evidence will show that . . .

Burlington is merely the alter ego of Williams." Compl. ^ 28. But, according to Williams, the

complaint fails to allege any facts showing a unity ofinterest, a disregard of corporate formalities,

comingling of assets, or use of the corporate form to commit a crime, fraud, or other injustice.

ECF No. 20 at 6. Therefore, Williams argues that the conclusory allegation that he is the "alter

ego" of Burlington is insufficient to establish his liability for the actions of Burlington. Id, at 7.

       However, TRS need not "pierce the corporate veil" to sue Williams if TRS alleges

sufficient facts to show that Williams, as officer or director of Burlington, took intentionally

tortious actions on behalf ofthe corporation. Airlines Reporting Corp. v. Pishvaian. 155 F. Supp.

2d 659,666(E.D. Va. 2001)(citing Sit-Set. A.G. v. Universal Jet Exch.. Inc.. 747 F.2d 921, 929

(4th Cir. 1984) ("Corporate officers may of course be liable jointly and severally with their

corporation for obligations arising out of tortious conduct of the officers that subject the

corporation to liability.")). For example, a corporate officer is not liable for the corporation's

contractual obligations, but such officer may be jointly and severally liable for fraud if "the

corporate office directly engaged in the transaction ...[for] which liability was found." Sit-Set.
747 F.2dat929.'

        Here, the complaint does not seek to hold Williams liable merely because he is the alleged

CEO of Burlington. Rather, the complaint alleges that Williams personally directed and/or

engaged in nearly all of the tortious conduct alleged. For example, the complaint alleges that:

    • Williams, along with Fox Three and Phillips, directed Burlington to "make,sell, or
      offer to sell radiation shields that are covered by one or more of the claims of the
      '346 Patent;" Compl. H 25, and directed Burlington to "hire[] Phillips to produce
      the [infringing] IV Mounted Barrier," id. ^ 128:

    • "Williams worked with TRS and its employees to sell TRS products to customers,"
      id.1139;

    • "Fox Three and Williams formed Burlington in part to manufacture, market, and
      sell competing products to compete with TRS," id. H 43:

    • Williams sold "the IV Mounted Barriers to compete with TRS's Rad-Guard™
      brand Radiation Shields," id. 1|43:

    • "Williams and Burlington used TRS's trade secrets and continued to market and
      sell the infnnging product [the IV Mounted Barrier] for at least two more years,"
        141149;

    • "Burlington, Williams, and Fox Three copied or caused to be copied the TRS Web
      Images under the '031 Registration belonging to TRS and/or created or caused to
         be created a derivative work therefrom," id. 1| 52;

    • "Burlington, Williams, and Fox Three hired and directed Phillips to build or cause
      to be built Burlington's IV Mounted Barriers," id H 59;

    • "Williams and Burlington have exercised dominion over TRS's personal property,
      including TRS's confidential information and proprietary material, without the
        consent of TRS ..." id H 154.


'Similarly, members or managers of LLCs may also be individually liable for any misconduct in which
they are "personally engaged." Bennett v. Zvdron. No. 2:17CV92, 2017 WL 9478505, at *5 (E.D. Va.
Aug. 17, 2017), report and recommendation adopted. No. 2:17CV92, 2017 WL 4176972(E.D. Va. Sept.
21, 2017)(finding that member/manager of LLC could be personally liable under § 1125(a)ofthe Lanham
Act if he personally engaged in false association or false advertising): see also McFarland v. Va. Ret. Servs.
of Chesterfield. L.L.C.. 477 F. Supp. 2d 727, 737^0(E.D. Va. 2007)(dismissing as parties individual
defendants where plaintiff failed to "plead facts demonstrating a particular member's culpability in the
LLC's tortious conduct that extends beyond that person's mere status as a member of the company," but
maintaining action against individual defendant where plaintiff pled that defendant personally participated
in the misconduct).
In light of these allegations, Williams' request to be dismissed as a defendant in this action on the

grounds of that the complaint does not establish any corporate veil-piercing is without merit.

Therefore, Defendants' Motion to Dismiss Counts IV-XIII as to Williams on this ground is denied.

  V.   MOTION TO DISMISS COUNTS IV, V,AND VI AS TIME-BARRED

       In second part of Defendants' motion, they argue that Counts IV, V, and VI should be

dismissed as time-barred. These counts assert a variety of unfair competition and false advertising

claims against all Defendants. Count IV claims that Defendants willfully engaged in unfair

competition, false advertising, and false designation of origin, in violation of the Lanham Act, 15

U.S.C. § 1125(a). Count V claims that Defendants engaged in unfair competition, in violation of

Virginia common law and the Virginia Consumer Protection Act, Va. Code § 59.1-200(A). Count

VI claims that Defendants engaged in unlawful passing off in violation of Virginia common law.

       Defendants move to dismiss each of these counts (Counts IV-VI)as barred by a two-year

statute of limitations. Mem.,ECF No. 20, at 9; s^PBM Prod.. LLC v. Mead Johnson & Co..639

F.3d 111, 121 (4th Cir. 2011) (because the Lanham Act "provides no express statute of

limitations," courts apply the "analogous state limitations period," which, in Virginia, is two years

for fraud-related claims, including unfair competition). Defendants argue that the latest time at

which TRS's unfair competition claims could have accrued is September 2016, when, according

to the complaint, TRS discovered the allegedly unfair advertising it complains of. ECF No. 20 at

9(citing Compl.^ 47). Defendants therefore conclude that TRS's complaint, which was filed on

December 12, 2018, was filed after the limitations period expired in September 2018. Id

       TRS admits in its Response that Counts IV, V, and VI are each govemed by a two-year

statute oflimitations. ECF No.27 n.l. However,TRS insists that these claims are not time-barred

because the wrongful conduct alleged in each count is "on-going." Id at 4. In support,TRS claims

that "[cjourts have consistently held that a statute of limitations may bar recovery of damages
                                                 10
outside a limitations period, but it does not bar the claim itself or any relief for acts within the

limitations period." Id at 4-6(citing, e.g., E.W.. LLC v. Rahman.896 F. Supp. 2d 488,505(E.D.

Va. 2012)(emphasis added); Thousand Oaks Barrel Co.. LLC v. Deep S. Barrels LLC> 241 F.

Supp. 3d 708, 722(E.D. Va. 2017); Teaching Co. P'shin v. Unanix Entm't. Inc.. 87 F. Supp. 2d

567, 586(E.D. Va. 2000)). Indeed, this Court has held that

       the statute of limitations does not necessarily act as a bar to the entirety of the
       infringing acts about which Plaintiff complains. When a defendant commits
       multiple wrongful acts, a separate statute of limitations attaches to each wrongful
       act. Consequently, acts of infringement alleged to have been committed by the
       Defendant that fall within the limitations period are still actionable for damages.

Rahman. 896 F. Supp. 2d at 505 (internal citations omitted).

       When applying such rule to the instant case, TRS's complaint alleges several discrete

wrongful acts that occurred within the required two-year period, that is, on or after December 12,

2016. For example, the complaint contains the following allegations:

   •    "In spite of Williams' pledge [on or after September 20, 2016] to stop marketing
        the IV Mounted Barriers, Williams and Burlington used TRS's Trade Secrets and
        continued to market and sell the infringing productfor at least two more years, as
        evidenced by no change in Burlington's website offerings for the IV Mounted
        Barrier and multiple subsequent sales of the IV Mounted Barriers to actual and
        potential customers ofTRS." Compl. U 49(emphasis added); s^id H 48.

   •    TRS discovered through emails beginning March 27, 2017, that "Burlington had
        shipped three of its infringing IV Mounted Barriers to TRS's customer McLaren
        Bay Region Hospital." Id 1]49(emphasis added).

   •    "[Burlington's] infringing images were still being published on Burlington's
        website as recently as August 21,2018'' Id H 100(emphasis added);^id ^ 61.

   • "Burlington and/or Phillips continue to infringe TRS's copyright by advertising
     and selling or otherwise exploiting their IV Mounted Barriers using unauthorized
     derivative photographs on their websites, third party websites, and in their
     brochures and marketing materials." Id ^ 103(emphasis added).




                                                 11
   • "Beginning in 2015, and continuously since that time. Defendants have been
     publishing, selling, and otherwise marketing their IV Mounted Barriers, including
     removing or obliterating TRS's trademark from TRS's copyrighted photographs to
     create Defendants' derivative marketing materials, and using inferior, look-alike
     connection assemblies to convince the consuming public that Defendants' goods
     are genuine TRS products or that Defendants' goods are endorsed by TRS or to
     compete unfairly for customers." Id 116(emphasis added).

   • "After Burlington was engaged by TRS,... the Defendants sold and continue to
     sell their [confusingly similar] IV Mounted Barriers in competition with TRS['s]
     [Rad-Guard™ Radiation Shield]." Id ^ 128(emphasis added).

   • "Defendants advertise through trade channels that are substantially similar, if not
     identical, to those used by TRS ..." Id H 129(emphasis added).

   • Defendants are intentionally misrepresenting the source of their goods and
     services, and/or misrepresenting that the Defendants and/or their goods and
     services are sponsored by, or affiliated, connected, or associated with TRS ..." Id
       TI132(emphasis added).

   • "Defendants have used and are using an infringing product, the IV Mounted
       Barrier, that is confusingly similar to the Rad-Guard™ Radiation Barrier," id
       ^138(emphasis added), which "Defendants advertise through trade channels that
       are substantially similar, if not identical, to those used by TRS for its Rad-Guard™
       Radiation Shield and other products ..." id T] 139(emphasis added).

In light ofthese allegations, the Court finds that TRS's unfair competition claims in Counts IV, V,

and VI are not time-barred because they allege ongoing wrongful acts, some of which allegedly

occurred within the two-year period before the complaint was filed. Accordingly, Defendants'

motion to dismiss Counts IV, V,and VI on this ground is denied.

  VI. MOTION TO DISMISS COUNTS IV-XIU FOR FAILURE TO STATE A CLAIM

       In the remaining part of Defendants' Motion to Dismiss, they argue that Counts IV—XIII

should be dismissed for failure to state a claim. The Court will address each of these claims in

turn below.




                                                12
       A.      Count IV -Unfair Competition under the Federal Lanham Act

       Count IV alleges that Defendants willfiilly engaged in unfair competition,false advertising,

and false designation oforigin, in violation ofthe Lanham Act, 15 U.S.C. § 1125(a). Section 43(a)

of the Lanham Act creates civil liability for any person who:

       in connection with any goods or services, ... uses in commerce any word, term,
       name, symbol, or device, or any combination thereof, or any false designation of
       origin, false or misleading description offact, or false or misleading representation
       offact, which—
              (A)is likely to cause confusion, or to cause mistake, or to deceive as to the
       affiliation, connection, or association of such person with another person, or as to
       the origin, sponsorship, or approval of his or her goods, services, or commercial
       activities by another person.

15 U.S.C. § 1125(a). Therefore, to succeed on these claims, TRS must show that Defendants(1)

used a designation,(2)in interstate commerce,(3)in connection with goods,(4)which designation

is likely to cause confusion, mistake, or deception as to(5)the origin, sponsorship, or approval of

Defendants' goods, and(6)TRS has been, or is likely to be, damaged by these acts.

       Defendants argue that Count TV fails to state a plausible claim for relief because the facts

alleged in support of Count IV are contradicted by other allegations in complaint. Specifically,

Defendants argue that the allegation in paragraph 116 that Defendants used "inferior, look-alike

connection assemblies to convince the consuming public that Defendants' goods are genuine TRS

products or that Defendants' goods are endorsed by TRS or to compete unfairly for customers" is

contradicted by paragraphs 61 and 62, which allege that Defendants marked their allegedly

infnnging products with their own trade dress. ECF No. 20 at 10. Defendants therefore conclude

that, while the complaint may state a claim for copyright and patent infnngement, it does "not

plausibly support a claim for unfair competition based on false designation or origin or false

advertising." Id




                                                13
       This claim is without merit. As TRS rightly points out, Rule 8 of Federal Rules of Civil

Procedure expressly allows plaintiffs to plead multiple claims either in a single count or in separate

ones and may plead such statements in the alternative. Fed. R. Civ. P. 8(d)(2). Furthermore,"[a]

party may state as many separate claims or defenses as it has, regardless of consistency." Id.

Therefore, TRS is permitted to allege that Defendants' doctoring of TRS-copyrighted photos is

both copyright infringement and a Lanham Act violation for unfair competition, passing off, and

false advertising, so long as it asserts sufficient facts in support of each claim. ECF No. 27 at 25.

       Defendants further argue that, at the very least. Count IV should be dismissed as to

Defendants Williams and Fox Three because neither "advertised or sold the products" at issue and

therefore cannot be liable under Section 43 ofthe Lanham Act. Id In support. Defendants argue

that Fox Three is an investment company, not a medical equipment distributor, and is therefore

not involved in the sale or advertising of any products whatsoever. Defendant Williams further

argues that he is not liable for the alleged tortious actions of Burlington because the complaint

does not support piercing the corporate veil. Both of these arguments are unavailing.

       Paragraph 25 ofthe complaint alleges that "Burlington, at the direction ofFox Three and

Williams, ... make[s], sell[s], or offer[s] to sell radiation shields that are covered by [the '346

Patent]." Compl.^ 25(emphasis added). The complaint also alleges that"Fox Three and Williams

formed Burlington in part to manufacture, market, and sell competing products to compete with

TRS." Id ^ 43. Therefore, Defendants' claim that Fox Three had nothing to do with the sale of

the infringing products at issue contradicts the well-pleaded allegations ofthe complaint, which is

improper on a Rule 12(b)(6) motion to dismiss. See E.I, du Pont de Nemours & Co. v. Kolon

Indus.. Inc.. 637 F.3d 435, 449 (4th Cir. 2011). Furthermore, the complaint's allegations are

sufficient to state a claim against Williams because they indicate that he personally engaged in or


                                                  14
authorized the alleged tortious conduct by Burlington.              discussion supra Part IV. For these

reasons, Defendants' Motion to Dismiss Count IV for failure to state a claim is denied.

        B.        Count V -Common Law Unfair Competition and VCPA Claim

        Count V claims that Defendants engaged in unfair competition in violation of Virginia

common law and the Virginia Consumer Protection Act, Va. Code § 59.1-200(A). These are two

separate and distinct claims. They are discussed in tum below.

             1.     Applicable Law

        The Virginia Consumer Protection Act ("VCPA") prohibits several enumerated

"fraudulent acts or practices committed by a supplier in connection with a consumer transaction."

Va. Code Ann. § 59.1-200(A). The Virginia General Assembly intended that the VCPA "be

applied as remedial legislation to promote fair and ethical standards of dealings between suppliers

and the consuming public." Va. Code § 59.1-197. Therefore, only consumer transactions qualify

for coverage under the VCPA.^ Baker v. Elam.883 F. Supp.2d 576,578(E.D. Va.2012)(holding

that transactions between two dog breeders were merchant-to-merchant transactions and thus were

not within the scope of the VCPA).




^ Va. Code § 59.1-198 defines a "consumer transaction" as:
       (1)The advertisement, sale, lease, license or offering for sale, lease or license, of goods or services
to be used primarily for personal, family or household purposes;
        (2)Transactions involving the advertisement,offer or sale to an individual ofa business opportunity
that requires both his expenditure of money or property and his personal services on a continuing basis and
in which he has not been previously engaged;
        (3) Transactions involving the advertisement, offer or sale to an individual of goods or services
relating to the individual's finding or obtaining employment;
       (4) A layaway agreement, whereby part or all of the price of goods is payable in one or more
payments subsequent to the making of the layaway agreement and the supplier retains possession of the
goods and bears the risk of their loss or damage until the goods are paid in full according to the layaway
agreement; and
        (5) Transactions involving the advertisement, sale, lease, or license, or the offering for sale, lease
or license, of goods or services to a church or other religious body.

                                                     15
       Count V also asserts common law unfair competition. Virginia law recognizes "only a

very limited cause of action for unfair competition." See Beni. T. Crump Co. v. J. L. Lindsay. 130

Va. 144 (1921). Importantly, it does not recognize false advertising as a form of common law

unfair competition. Id. at 165. Rather, it recognizes a narrow category of deception by which

"goods of one dealer are palmed off as those of another." Monoflo Int'l. Inc. v. Sahm. 726 F.

Supp. 121, 127 (E.D. Va. 1989)(citation omitted); see also Unlimited Screw Products. Inc. v.

Malm.781 F. Supp. 1121,1125-26(E.D. Va. 1991)(explaining that the Lanham Act's prohibition

against deceptive advertising practices is more analogous to Virginia law of fraud than Virginia

law on unfair competition).

           2.     Discussion

       With respect to the VCPA claim. Defendants argue that Count V fails to state a claim for

a violation of the VCPA because the only relevant transactions alleged in the complaint are

between merchants and therefore are not "consumer transactions" as defined in the statute. The

Court agrees. When reviewing the complaint, every relevant transaction alleged is one between

companies, not individual consumers. See, e.g.. Compl.^ 17 (alleging that "dozens of hospitals,

doctors and healthcare providers" have purchased and used TRS's products "to decrease radiation

exposure ... in healthcare operations"); 14^ ^ 49 (alleging that one of the infringing transactions

was between Burlington and TRS customer, McLaren Bay Region Hospital). Because the

transactions at issue do not involve "goods or services to be used primarily for personal,family or

household purposes," they do not qualify as a consumer transaction under the VCAP. See supra

n.5. For this reason. Count V must be dismissed insofar as it alleges a violation of VCAP.

       With respect to the remaining common law claim of unfair competition, Virginia unfair

competition is narrowly limited to deceptive "palming off of the goods of one dealer as those of

another. Therefore, the Court agrees with Defendants that this claim "overlaps entirely" with the
                                                16
common law claim of passing off that is asserted in Count VI. ECF No. 20 at II n.6. Therefore,

the remaining unfair competition claim in Count V must be stricken as redundant,^Fed. R. Civ.

P. 12(f), and the Court need only address the sufficiency of the unfair competition/passing off

claim in Count VI.


       In summary. Defendants' Motion to Dismiss Count V is granted, in part, only with respect

to the VCPA claim alleged therein. However,the remainder ofthe count is stricken on the Court's

own motion pursuant to Rule 12(f).

       C.     Count VI-Common Law Unfair Competition/Passing Off

       Count VI alleges that Defendants engaged in unfair competition by engaging in "passing

off in violation of Virginia common law. As explained above,"[t]he essential element of unfair

trading is deception, by means of which goods of one dealer are palmed off as those of another,

whereby the buyer is being deceived." Rosso & Mastracco. Inc. v. Giant Food Shopping Ctr. of

Va.. Inc.. 200 Va. 159,166(Va. 1958)(internal quotations omitted). Defendants argue that Count

VI fails to "plausibly allege passing off that is distinct from TRS's infnngement claims because,

according to the complaint, the Defendants sold their own product (the IV Mounted Barrier) and

advertised it using their own logos, which cannot plausibly cause confusion as to source or

affiliation. ECF No. 20 at 12.


       But Defendants' characterization of Count IV is inaccurate. Count IV alleges that the

"Defendant have used and are using an infnnging product, the IV Mounted Barrier, that is

confusingly similar to the Rad-Guard™ Radiation Barrier," Compl. ^ 138; that Defendants

advertise such product "through trade channels that are substantially similar" to those used by

TRS,id ^ 139; that "Defendants offer their IV Mounted Barriers to the same consumers and/or

class of consumers as TRS," id ^ 140; that "Defendants are intentionally misrepresenting the

source oftheir goods and services" and/or misrepresenting that such goods are affiliated with TRS,
                                               17
id. Tl 142; and that "Defendants' marketing and sales of their IV Mounted Barrier have caused

actual confusion" about the "source, sponsorship, or affiliation of goods offered by Defendants,"

1411141.

          Based on these allegations, the Court finds that the Count VI sufficiently alleges that

Defendants engaged in consumer deception and confusion through their production, sale and

advertising of the IV Mounted Barrier to survive a motion to dismiss. Although the Court

acknowledges that federal preemption issues may arise with respect to this claim, such a

determination cannot be made at this early stage ofthe litigation, as critical facts have not yet been

proven. Until such time, TRS is permitted to pursue alternative and even conflicting theories of

relief.        Fed. R. Civ. P. 8. Therefore, dismissal of Count VI is inappropriate at this stage, and

Defendants' Motion to Dismiss as to Count VI is accordingly denied at this time.

          D.      Count VII - Tortious Interference with Prospective Contractual
                  Relations

          Count VII alleges that all Defendants are liable for damages for tortious interference with

prospective contractual relations. In their motion. Defendants argue that Count VII fails to state a

claim because it does not allege a valid contractual relationship or business expectancy, which is

a necessary element of this tort under Virginia law. ECF No. 20 at 13; s^ Supineer v. Virginia,

167 F, Supp. 3d 795,821 (W.D. Va. 2016)(setting forth the elements oftortious interference with

contract expectancy in Virginia)(citing Lewis-Gale Med. Ctr.. LLC v. Alldredge, 282 Va. 141

(2011)). In support. Defendants argue that the complaint only contains conclusory allegations

about losing "customers" and its expectancy with "new customers," which lack the requisite

specificity to raise a right to relief above a speculative level. Id (citing Compl.^ 148).

          It is true that courts routinely dismiss tortious interference claims where the plaintiff fails

to identify a specific customer or specific business expectancy. See E. W.. LLC v. Rahman. 873

                                                    18
F. Supp. 2d 721, 735 (E.D. Va. 2012)(dismissing claim where plaintiff failed to plead "facts

establishing which customer relationships defendants allegedly interfered with or how defendants

engaged in intentional misconduct or employed improper methods to interfere with those

relationships"(collecting cases)). Here, however, paragraph 49 of the complaint refers to at least

one specific TRS customer that was poached or "interfered with": McLaren Bay Region Hospital.

Compl. H 49. Therefore, Defendants' Motion to Dismiss Count VII on this groimd is denied.

       E.      Count VIII-Conversion

       Count VIII claims that Defendants Williams and Burlington are allegedly liable for

conversion because they wrongfully exercised dominion over TRS's personal property, namely,

24 miniature Cardio-TRAP system valued at $6,000 and 4 Rad-Guard Shields valued at $4,000,

after TRS provided them to be used in Burlington's sales demonstrations. Compl.         153, 30, 31.

TRS alleges that it has requested retum of these items, but "Burlington continues to unlawfully

possess them." Id 1^1 30, 31. Count VIII also alleges that Defendants Williams and Burlington

have converted other property of TRS,"including TRS's confidential information and proprietary

material." Id^ 154.

       Defendants argue that Count VIII should be dismissed to the extent it alleges conversion

of unspecified property under the umbrella of "confidential material and proprietary material."

ECF No. 20 at 14. Defendants further suggest that, to the extent such property overlaps with the

trade secrets alleged in Count XII, any conversion claim is preempted by the federal Defend Trade

Secrets Act("DTSA"), 18 U.S.C. § 1836, Id However, as explained above, federal preemption

issues cannot be determined at this early stage ofthe litigation given that TRS has not yet prevailed

on any DTSA claim. Furthermore, after reviewing the complaint's allegations in a light most

favorable to TRS,the Court finds TRS has alleged sufficient facts to state a claim, plausible on its

face, that Burlington and/or Williams have converted demonstration units and confidential and
                                                 19
proprietary information related to the design and/or construction and/or marketing of TRS's Rad-

Guard™ radiation shields. Therefore, dismissal of Count VIII is inappropriate at this stage.

       F.     CountIX-Breach of Fiduciary Duty and Duty of Loyalty

       Count IX asserts a breach of fiduciary duty and duty of loyalty claim against Defendant

Williams. The complaint alleges that Williams had a fiduciary duty and duty of loyalty to TRS

and that Williams breached those duties by (1) taking and using, (2) siphoning away, and (3)

misusing TRS's trade secrets and proprietary business information in order to "give himself and

Burlington an unlawful competitive advantage in the market." Id ^ 159.

       "The elements of a claim for breach of fiduciary duty are (1) a fiduciary duty,(2) breach,

and (3) damages resulting from the breach." Informatics Applications Grp.. Inc. v. Shkolnikov^

836 F. Supp. 2d 400,424(E.D. Va. 2011)^citing Carstensen v. Chrisland Corp..247 Va. 433,444,

442 S.E.2d 660(Va. 1994)). Williams argues that Count IX fails to state a claim because it fails

to establish the first element-that Williams owed a fiduciary duty to TRS. In support. Defendant

argues that a fiduciary duty only arises out of an agency agreement between an agent and a

principal or out of an employer-employee relationship, neither of which are alleged here.

       In response, TRS argues that the complaint's factual allegations support the existence of a

"separate agency agreement" between Williams and TRS that arose during the 2015 meeting

between Williams and TRS's CFO, Robert Shealy. ECF No. 27 at 11 (citing Compl.^ 39). By

this agreement, TRS argues that Williams agreed to perform independent duties as TRS's agent.

TRS only points to one paragraph in the complaint- paragraph 39- as the source ofthese alleged

"independent duties":

       .. . while employed by Fox Three at Burlington, Williams worked with TRS and
       its employees to sell TRS products to customers, by virtue of his position and his
       interaction with TRS and its customers, Williams had access to TRS customer
       contacts,testing results, and technical information relating to the TRS products with

                                                20
       the express understanding that all such information belonged to TRS, that
       Burlington, Fox Three, and Williams were granted access to such information so
       that Burlington, Fox Three, and Williams in particular, could perform their duties
       as the TRS sales representatives, and that TRS's information was confidential and
       proprietary.

Compl. ^ 39 (emphasis added). TRS argues that these facts support the existence of a special

agent-principal relationship between Williams and TRS, and that the question of whether such

relationship actually existed should be left to the fact-finder.

           1.      Applicable Law

       "Agents are fiduciaries and owe their principals a strict duty of loyalty." Bocek v. JGA

Assocs.. LLC.537 F. App'x 169,176(4th Cir. 2013)(citing Restatement(Third)of Agency § 8.01

("An agent has a fiduciary duty to act loyally for the principal's benefit in all matters connected

with the agency relationship.")). Therefore,"[a]n agent... breaches his fiduciary duty by using

confidential information belonging to the principal for the agent's own benefit." Id (citing

Restatement (Third) of Agency § 8.05(2)("An agent has a duty . .. not to use or communicate

confidential information of the principal for the agent's own purposes or those of a third party.").

        However,"Virginia courts vigilantly police the border between tort and contract law so as

'[t]o avoid turning every breach of contract into a tort.'" Bocek, 537 F. App'x at 177 (quoting

Augusta Mutual. 645 S.E.2d at 293("[I]n order to recover in tort, the duty ... breached must be a

common law duty, not one existing between the parties solely by virtue of the contract.").

Therefore,the fiduciary duties inherent in every agency relationship are deemed to arise in contract

if such agency relationship is formed by contract. Id "Nonetheless, recovery in tort is permitted

in cases where the tort was committed after the termination of the parties' contract." Bocek. 537

F. App'x at 177.

           2.      Discussion



                                                  21
       Applying these principals to the instant case,for TRS to state a claim for breach offiduciary

duty against Williams, the complaint must state facts sufficient to show: (1) that an agency

relationship was formed between Williams and TRS;(2) that Williams breached his fiduciary

duties to TRS; and (3) if Williams' agency relationship was formed by contract, that the alleged

breach of duty happened after the expiration or termination ofsuch contract. When reviewing the

complaint in light most favorable to TRS,the Court finds that TRS does not allege sufficient facts

to establish that Williams owed any fiduciary duties to TRS.

       Paragraph 29 ofthe complaint alleges that TRS entered into a Distribution Agreement with

Burlington and Williams on October 15,2014. Compl.^ 29. However,the Distribution Agreement

itself, which Defendants attach to their Motion to Dismiss, clearly shows that the agreement was

only entered between TRS (the "manufacturer") and Burlington Medical Supplies Inc. (the

"distributor"). EOF No. 20-1 § 1. Williams was not a party to the agreement. Id. Such agreement

provides that Burlington has the "non-exclusive right... to purchase, inventory, promote, and

resell 'Manufacturer's Products'" as defined therein, including the Rad-Guard shields and the

Cardio-TRAP systems. Id§§ 1-2. Furthermore, by such agreement, Burlington agreed to pay for

the products at the prices set by TRS with 60 days' notice and agreed to be invoiced for such

payment. Id §§ 3-4. Section 13, which speaks to the "Relationship of the Parties," states as

follows: "The relationship between Manufacturer and Distributor is that of vendor and vendee.

Distributor, its agents and employees shall, under no circumstances, be deemed employees,

agents or representatives ofManufacturer" Id ^ 13(emphasis added). Finally, the term of the

contract is one year, but shall "automatically continue unless terminated by either party with at

least 30 Days prior written notice." Id. ^ 14.




                                                 22
       In May 2015, before the expiration of the Distribution Agreement's one-year term, Fox

Three acquired Burlington and changed its name to Burlington Medical, LLC and announced that

Williams would continue as CEO. Compl. H 38. The complaint alleges that, after this acquisition

and name change,"Burlington was still serving as a sales representative and distributor for TRS's

products" and "Williams worked with TRS and its employees to sell TRS products to customers."

Compl. ^ 39. "Shortly after," Williams and the CEO of TRS allegedly met "to confirm that the

business relationship between TRS and Burlington would continue." Id ^ 41. Williams allegedly

agreed. Therefore, TRS alleges that the Distribution Agreement was adopted and ratified by the

newly-named Burlington company during this 2015 meeting, or in the alternative,"a new contract

was formed between Burlington/Fox Three and TRS as a result of Burlington's continued

distribution of TRS products following [the] acquisition." Id.

       Based on these allegations, TRS's characterization of the complaint as establishing a

"separate agency relationship" between Williams and TRS is without merit. He,as an agent/CEO

of Burlington, acted as a distributor of TRS's products pursuant to the Distribution Agreement

and/or pursuant to a new 2015 agreement between TRS and Burlington post-acquisition by Fox

Three. Nothing in the complaint alleges that Williams entered into his own individual distribution

agreement with TRS. And even if he had, the agreement would have created a vendor-vendee

relationship with TRS,not an agent-principal relationship. For these reasons,the complaint simply

does not allege facts to show that Williams owed any fiduciary duties to TRS as its agent.

Although Williams may have breached other duties and laws with respect to TRS,the complaint

does not sufficiently allege that he breached a fiduciary duty. Accordingly, Defendants' Motion

to Dismiss Count IX is granted, and such count is dismissed for failure to state a claim.^

        ^ Defendants also argue that Count IX should be dismissed as barred by the applicable statute of
limitations. ECF No. 20 at 8 (citing Va. Code. Ann.§ 8.01-248). The Court declines to reach this issue.
                                                  23
       G.        Count X-Breach of Contract

       Count X alleges breach ofcontract against Defendants Williams and Burlington. It alleges

that "on or about October 15, 2014, TRS and Williams and his alter ego Burlington executed a

written contract, the Distribution Agreement," which TRS allegedly terminated on April 13,2017.

Compl.      164, 166; s^ 2017 Termination Letter, attached as Exhibit 2 to Def. Mem, ECF No.

20-2. Count X further alleges that Williams and Burlington breached the Distribution Agreement

by engaging in the distribution, marketing and sale of products that directly compete with TRS's

products. Id ^ 165. In the alternative, Count X alleges that, by the same conduct, Williams and

Burlington breached a "contract implied in fact" arising from the verbal agreement formed with

TRS in or about May 2015. Id Vli 168-69.

            1.     Breach of the Distribution Agreement

       To the extent Count X alleges breach ofthe Distribution Agreement,Defendants argue that

it fails to state a claim for three reasons: (1) neither Williams nor Burlington are parties to the

agreement;(2)TRS's April 2017 termination letter with respect to the Distribution Agreement did

not mention any breach ofsuch agreement as the cause oftermination; and(3)TRS's past business

conduct with Burlington "weakens any plausible inference that Defendants breached the

Distribution Agreement." ECF No. 20 at 15-16.

       As a threshold matter, the last two of these arguments attempt to challenge the veracity of

TRS's claims of breach and/or assert fact-based affirmative defenses, which is improper on a Rule

12(b)(6) motion and shall not be considered here. As for the first argument, the Court agrees that

Williams is not a party to the Distribution Agreement and thus cannot be liable for breach of such

agreement. However, the complaint alleges facts creating a plausible inference that Defendant

Burlington assumed and/or ratified the Distribution Agreement of its precursor entity, Burlington

Medical Supplies Inc., after the 2015 Fox-Three acquisition. Compl.      38,41. Furthermore, the
                                                24
complaint alleges that Burlington "enag[ed] in the distribution, promotion, marketing or sale of

any good or products that compete or conflict with[TRS's]Products," which would violate Section

6(c) of the Distribution Agreement. ECF No. 20-1 § 6. Therefore, the Court finds that Count X

states a claim for breach of the Distribution Agreement as to Defendant Burlington but not as to

Defendant Williams.


           2.      Breach of Implied Contract

       To the extent Count X alleges breach of a contract implied in fact. Defendants argue that

it fails to state a plausible claim of relief because the alleged course of conduct between TRS and

Burlington and Williams does not evidence a binding obligation between such parties that

Burlington or Williams allegedly breached. ECF No. 20 at 17. The Court agrees.

       Under Virginia law, "[t]he elements of a breach of contract action are (1) a legally

enforceable obligation of a defendant to a plaintiff;(2)the defendant's violation or breach of that

obligation; and(3)injury or damage to the plaintiff caused by the breach of obligation." Squire v.

Virginia Hous. Dev. Auth.. 287 Va. 507, 517(2014)(internal citation omitted). In the absence of

an express contract, one of two kinds of implied contracts may exist: a contract implied-in-fact or

a contract implied-in-law. Citv of Norfolk v. Norfolk Cntv.. 120 Va. 356, 363 (1917). Relevant

here, implied-in-fact contracts are just like express contracts except that, rather than having "all of

the terms and conditions expressed between the parties,... some of the terms and conditions are

implied in law from the conduct of the parties." Hendrickson v. Meredith. 161 Va. 193,200, 170

S.E. 602,605 (1933). However,"[t]he fiction of an [implied-in-law contract] will not be indulged

in every case, but only where, in equity and good conscience, the duty to make such a promise

exists." Citv of Norfolk. 120 Va. at 374.


       Here, based on the facts alleged in the complaint, it is possible that TRS and Burlington

altematively entered into an implied contract after the 2015 Fox-Three acquisition. However,the
                                                 25
scope of such implied contract would be limited to the alleged conduct of the parties - namely -

the marketing and sale of TRS products and payment for same.         Hendrickson. 162 Va. at 200

("The promise is implied from the consideration received,[and] the legal duty imposed upon the

defendant defines the contract."). Therefore, any such implied contract would not subsume

specific terms from the 2014 Distribution Agreement,including the non-compete clause contained

in Section 6. Yet, Count X is based entirely on violations of this section and Defendants' alleged

misuse of TRS's products. Count X does not allege a cognizable breach of the implied contract

(i.e., non-payment or non-performance) that is evidenced by the parties' course of conduct.

Therefore, the Court finds that Count X fails to state a viable, alternative claim for breach of

implied contract under Virginia law.

       H.     Count XI-Civil Conspiracy


       Count XI claims that the Defendants are liable to TRS under Virginia's civil conspiracy

statute, Va. Ann. Code § 18.2-499-500, as well as for common law conspiracy. Compl. T| 172. In

support, the complaint alleges that "Defendants engaged in a concerted action with the intent to

accomplish the unlawful acts ofinfnnging, misappropriating, retaining, and/or reproducing TRS's

confidential information, trade secrets, and/or other proprietary material despite knowledge of

Williams' and Burlington's obligations to TRS." Id. ^ 173. The complaint further alleges that

Defendants "engaged in an agreement and in concerted action" to accomplish the goals of the

conspiracy, and that TRS was harmed by such conspiracy. Id        174-75.

       Defendants argue that Count XI should be dismissed because it fails to show the existence

of an underlying tortious violation as the purported goal of the conspiracy. ECF No. 20 at 17. It

is true that, in Virginia, both statutory and common law civil conspiracy requires proof that a

"plaintiff sustains damages as a result of an act that is itself wrongful or tortious." Dunlap v.

Cottman Transmission Svs.. LLC.287 Va.207,215(2014). Therefore,a claim for civil conspiracy
                                               26
"must at least allege an unlawful act or an unlawful purpose" to survive a motion to dismiss. Id

at 216(internal quotation omitted).

       Here, the complaint alleges at least four "unlawful acts" as the object of the conspiracy:

"[1] infnnging, [2] misappropriating, [3][4] retaining, and/or reproducing TRS's confidential

information, trade secrets, and/or other proprietary material despite knowledge of Williams' and

Burlington's obligations to TRS." Compl. H 173. Notably, in their Motion, Defendants do not

challenge the sufficiency of TRS's infringement claims in Counts I-III of the complaint.

Therefore, Defendants' claim the TRS's civil conspiracy claim fails to allege the occurrence of at

least one unlawful act as the object of the conspiracy is plainly without merit.

       Defendants next argue that Count XI is barred by the doctrine ofintracorporate immunity.

ECF No. 20 at 17. Such doctrine provides that a single entity, like a corporation, cannot conspire

with itself because a conspiracy requires the agreement of two or more distinct persons. See Fox

V. Deese. 234 Va.412,428(1987). Although Williams, as the alleged CEO of Burlington, cannot

conspire with Burlington, he can conspire with the other corporate defendants,including Fox Three

and Phillips. Indeed, the complaint alleges that Williams and Fox Three conspired to form

Burlington. Compl.^ 43. The complaint also alleges that all ofthe Defendants conspired to have

Phillips build Burlington's allegedly infnnging IV Mounted Barriers. Id ^ 59. Therefore,

Defendants' Motion to Dismiss Count XI on the ground that it is barred by the intracorporate

immunity doctrine is also denied.

       I.      Count XII-Misappropriation of Trade Secrets(18 U.S.C.§ 1836)

       Count XII alleges that Defendants Williams, Burlington, and Fox Three misappropriated

TRS's trade secrets in violation of the federal Defend Trade Secrets Act ("DTSA"), 18 U.S.C.

§ 1836. To state a claim under DTSA,a plaintiff must allege(I)the existence of a trade secret as

defined in the statute;(2)a nexus between the secret and interstate or foreign commerce; and (3)
                                                27
misappropriation of such trade secret. Space Svs./Loral. LLC v. Orbital ATK. Inc.. 306 F. Supp.

3d 845, 853(E.D. Va. 2018). Furthermore, because DTSA became effective on May 11,2016,"a

plaintiff states a plausible claim for relief only if it 'sufficiently alleges a prohibited act occurring

after [that date]."' Hydrogen Master Rights. Ltd. v.-92.. No. CV 16-474, 2017 WL 78582, at *10

(D. Del. Jan. 9, 2017).

       In its complaint, TRS alleges that,from 2014 to 2017,it shared its "Trade Secrets," namely,

"confidential information regarding potential or actual TRS customers, including ship-to and bill-

to addresses, order history, contact names, and telephone numbers, and confidential deal terms,"

with Williams, Burlington, and Fox Three "based on mutual trust" after entering into the

Distribution Agreement with Burlington. Compl.           179,184. TRS further alleges that Williams,

Burlington and Fox Three then "used TRS's products in combination with TRS's Trade Secrets,

namely, confidential TRS customer lists, to develop, manufacture, market, promote, offer for sale,

and sell the infringing IV Mounted Barrier..." Id.^ 187.

       In their Motion to Dismiss, Defendants argue that Count XII fails to state a claim under

DTSA for two key reasons. First, Defendants argue that the complaint fails to allege the existence

of a trade secret as defined in the DTSA because (i) TRS does not allege any reasonable measures

taken to protect the alleged secrets and (ii) TRS cannot show that the alleged secrets have any

independent economic value. ECF No.20 at 18—20. Second, Defendants argue that the complaint

fails to allege the element of misappropriation. Id. at 21. In addition. Defendants argue that, at

the very least. Count XII should be dismissed as to Defendant Fox Three because the complaint

fails to identify a single transaction or communication between Fox Three and TRS. Id at 22. For

the reasons below, the Court finds that TRS has stated a plausible claim for relief under DTSA

against Defendants Williams, Burlington and Fox Three.


                                                   28
           1.      TRS Has Sufficiently Pled the Existence of a Trade Secret.

The DTSA defines the term "trade secret" as:


       ... all forms and types of financial, business, scientific, technical, economic, or
       engineering information, including patterns, plans, compilations, program devices,
       formulas, designs, prototypes, methods, techniques, processes, procedures,
       programs, or codes, whether tangible or intangible, and whether or how stored,
       compiled, or       memorialized      physically, electronically, graphically,
       photographically, or in writing if—
                (A)the owner thereof has taken reasonable measures to keep such
                information secret; and
                (B)the information derives independent economic value, actual or
                potential, from not being generally known to, and not being readily
                ascertainable through proper means by, another person who can obtain
                economic value from the disclosure or use ofthe information[.]


18 U.S.C.A. § 1839(3). The first issue is whether TRS has pled the existence of any trade secrets

that fall under this umbrella of eligible information. TRS clearly has. Paragraph 179 of the

complaint defines TRS's trade secrets as including confidential lists of potential and actual TRS

customers. This Court has held that customer lists qualify as trade secrets because they are

"considered confidential"; they are "not the sort ofthing that properly would be in the possession

of a competitor"; and they "would be of value to a competitor that could determine where to apply

its resources and who [sic] to target." MicroStrategv Inc. v. Bus. Objects. S.A., 331 F. Supp. 2d

396,424-25(E.D. Va. 2004).

       The second issue is whether TRS has pled reasonable measures to keep its trade secrets

confidential. As this Court explained in MicroStrategv:

       Simply because information is disclosed outside of a company does not result in
       the loss of trade secret status. "The secrecy need not be absolute; the owner of a
       trade secret may, without losing protection, disclose it to a licensee, an employee,
       or a stranger, if the disclosure is made in confidence, express or implied." Tao of
       Svs. Integration. Inc. v. Analvtical Servs. & Materials. Inc.. 299 F. Supp. 2d 565,
       574(E.D. Va. 2004)... Furthermore, the requirement that the information not be
       generally known refers to the knowledge of other members of the relevant

                                               29
       industry—^the persons who can gain economic benefit from the secret. See Uniform
       Trade Secrets Act, § 1, comment. Finally, only reasonable efforts must be taken to
       maintain secrecy. Restricting access to information, implementing confidentiality
       agreements, and providing physical barriers to access are all reasonable efforts.

331 F. Supp. 2d at 416. In the complaint, TRS alleges that it has restricted access to its alleged

trade secrets and that it only disclosed such secrets to Defendants on a need-to-know basis. Compl.

^ 182. This is sufficient to the state the existence of a trade secret at the pleading stage. The fact

that the Distribution Agreement did not contain a confidentiality clause is not automatically

disqualifying. Rather this is "fact intensive question" to be decided later in the litigation. Young

Design. Inc. v. Teletronics IntM. Inc.. No. Civ. A. 00-970-A, 2001 WL 35804500, at *6(E.D. Va.

July 31, 2001)(citation omitted).

       The third issue is whether TRS has pled that its alleged trade secrets have economic value.

The most important factor tending to show that a secret has economic value is that it is "not readily

ascertainable through legitimate means." MicroStrategv. 331 F. Supp. 2d at 416. TRS has

sufficiently alleged this in paragraph 181 by describing how Defendants allegedly used its

customer list to poach a TRS customer, McLaren Bay Region Hospital, to which Burlington

allegedly sold an IV Mounted Barrier for $3000. Compl. T1 181. Therefore, Defendants' motion

to dismiss Count XII on the ground that it fails to allege the existence of a trade secret is denied.

           2.       TRS Has Sufficiently Pled Misappropriation.

        The DTSA defines "misappropriation" as:

       (A)acquisition of a trade secret of another by a person who knows or has reason
        to know that the trade secret was acquired by improper means; or
       (B)disclosure or use of a trade secret of another without express or implied
        consent by a person who~
                (i) used improper means to acquire knowledge of the trade secret;
                (ii) at the time of disclosure or use, knew or had reason to know that the
                knowledge of the trade secret was~


                                                 30
                       (I) derived from or through a person who had used improper
                       means to acquire the trade secret;
                       (II) acquired under circumstances giving rise to a duty to maintain
                       the secrecy of the trade secret or limit the use of the trade secret; or
                       (III) derived from or through a person who owed a duty to the
                       person seeking relief to maintain the secrecy ofthe trade secret or
                       limit the use of the trade secret; or
                (iii) before a material change of the position of the person, knew or had
                reason to know that—

                       (I)the trade secret was a trade secret; and
                       (II) knowledge of the trade secret had been acquired by accident or
                        mistake.

18 U.S.C. § 1839(5). TRS has pled misappropriation as described in subsection (B)(ii)(II) above

because it alleges that Defendants (i) used TRS's trade secret (ii) without express of implied

consent ofTRS(iii) knowing that Defendants acquired this information only by virtue ofits alleged

contractual relationship with TRS, which gave rise to a duty to maintain the secrecy of such trade

secrets and to only use such secrets for the limited purpose offulfilling its duties as the distributor

of TRS's products. S^ Compl.         181-91. Therefore, Defendants' motion to dismiss Count XII

on the ground that it fails to allege the misappropriation under the DTSA is denied.

           3.       The Complaint Alleges a DTSA Claim as to Fox Three.

       Lastly, the Court finds sufficient factual allegations in the complaint to support TRS's

DTSA claim against Defendant Fox Three at this early stage of the litigation. For example, the

complaint alleges that"Williams, Burlington, and Fox Three used TRS's products in combination

with TRS's Trade Secrets, namely, confidential TRS customer lists, to develop, manufacture,

market, promote, offer for sale, and sell the infringing IV Mounted Barrier to customers and

distributors of TRS on terms favorable to Williams, Burlington, and Fox. Three." Compl. ^187

(emphasis added). Therefore, Defendants' Motion to Dismiss Count XII as to Defendant Fox

Three is denied at this time.



                                                  31
       J.      Count XIII - Negligence

       The last count of TRS's complaint, Count XIII, asserts a common law negligence claim

against Defendants Williams and Burlington. In paragraph 196 of the complaint, TRS alleges

three "duties" to TRS that these two Defendants have allegedly breached:(1) a duty of"care and

loyalty to employ Burlington sales staff to market and sell TRS products"; (2) a duty to "not

misappropriate and misuse TRS's confidential customer lists"; and (3)a duty to "not market and

sell a competing infringing IV Mounted Barrier." Compl.^ 196. Defendants move to dismiss this

count arguing that it fails to state a cognizable common law negligence claim. The Court agrees.

       First, as discussed previously, Virginia courts vigilantly guard the boundary between

contract and tort law. See supra at 21 (citing Bocek, 537 F. App'x at 177). The duty alleged in

Count XIII to "employ Burlington sales staffto market and sell TRS products" arises directly from

the alleged distribution agreement between TRS and Burlington, and therefore cannot be the basis

of a tort claim for negligence.

       Second, Virginia does not recognize a common law tort of misappropriation. See, e.g..

Thousand Oaks Barrel Co.. LLC v. Deep S. Barrels LLC. 241 F. Supp. 3d 708, 725 (E.D. Va.

2017); Superformance Int'l. Inc. v. Hartford Cas. Ins. Co.. 203 F. Supp. 2d 587, 589 (E.D. Va.

2002), affd on other grounds. 332 F.3d 215 (4th Cir. 2003). Instead, Virginia courts adhere to "a

narrow, sharply defined common law definition of unfair competition, i.e. deception, by means

of which goods of one dealer are palmed off as those of another.'" Thousand Oaks. 241 F. Supp.

3d at 25 n.26 (internal quotation omitted). Therefore, the alleged duty to "not misappropriate and

misuse TRS's confidential customer lists" does not sound in a viable tort claim under Virginia law.

       Third, the alleged duty to "not market or sell" competing products is also directly derived

from the distribution agreement and thus does not sound in tort, as discussed above. And, to the
extent TRS alleges breach of a duty not to engage in unfair competition and/or not to infringe
                                                32
TRS's intellectual property rights, such claim is duplicative other counts in the complaint. See

Counts I-III, VII. For all of these reasons, Count XIII fails to state a claim for negligence under

Virginia law and must be dismissed.

   VII.     CONCLUSION


       In summary, Defendants' partial Motion to Dismiss Counts IV-XIII of Plaintiffs

complaint, ECF No. 19, is GRANTED,IN PART,and DENIED,IN PART,as follows:

       1.      Defendants' Motion to Dismiss as to Counts IV. VI. VIL VIII. XI. and XII is

DENIED.


       2.      Defendants' Motion to Dismiss Count V for failure to state a claim is GRANTED,

IN PART,as to Plaintiffs claim that Defendants violated the Virginia Consumer Protection Act,

Va. Code Ann. § 59.1-200(A). Such claim is DISMISSED. Additionally, on the Court's own

motion, the remainder of Count V is STRICKEN. Fed. R. Civ. P. 12(f).

       3.      Defendant Williams' Motion to Dismiss Count IX for failure to state a claim is

GRANTED,and such count is hereby DISMISSED without prejudice.

       4.      Defendants' Motion to Dismiss Count X for failure to state a claim is GRANTED,

IN PART,as to Plaintiffs claim that Defendants Burlington and/or Williams breached a contract

implied-in-fact. Such claim is DISMISSED without prejudice. In addition, the remainder of

Count X is DISMISSED as to Defendant Williams but remains as to Defendant Burlington.

       5.      Defendants' Motion to Dismiss Count XIII for failure to state a claim is

GRANTED,and such count is hereby DISMISSED without prejudice.

       The Clerk is DIRECTED to forward a copy ofthis Order to all Counsel of Record.

       IT IS SO ORDERED.                                           ^ / / // /s
Norfolk, VA
Augustus ,2019

                                                33
